DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07MAR2022 has been entered.
Response to Arguments
The Amendment filed 07MAR2022 has been entered. No new matter has been entered. Applicant's arguments filed 07MAR2022 have been fully considered but they are not persuasive.
Regarding the physical structure, BAHAR is the primary reference and is modified by the teachings of HAMER. The arguments should discuss why it is not obvious to one having ordinary skill in the art to modify the ion conducting membrane of BAHAR to be a tubular shape as taught by HAMER. Arguments against HAMER alone are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, HAMER teaches the importance of a proper seal as is known in the art (P4/L24-29). Additionally, the ion conducting polymer is already taught in BAHAR (C5/L15-22).
Regarding the overlap area, MORITA teaches a minimal sealing area is desired in order to retain the effective membrane area (par. [0031]) and thus it is obvious to one having ordinary skill in the art to optimize the overlap area.
Regarding the surface layer, BAHAR teaches a surface layer on opposing sides (C13/L33-35).
Regarding the adhesive, other methods of bonding the membrane e.g. by heat sealing are known as taught by BAHAR (C9/L25-27) and MORITA (par. [0074]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over BAHAR (US RE37307) in view of HAMER (GB 1227961) and MORITA (US 20100258497).
Regarding claims 1,4-5,8,10-11, BAHAR teaches an ultra-thin integral composite membrane (title, Figs.) comprising:
a) a composite ion conducting sheet comprising:
i) a permeable support material having pores and a porosity (expanded polytetrafluoroethylene or PTFE; C4/L13-14; Fig. 1 #4); and
ii) a first and second ion conducting polymer that is imbibed into the permeable support material and extending along a first and second surface of the support material as a surface layers (impregnated with an ion exchange material; C4/L15-17; Fig. 1 #2; e.g. perfluorinated sulfonic acid resin or NR-50, is a cation conducting polymer; C13/L22-30; C19/L59-61); and

Note that the permeable support is coated on both sides (C13/L33-35).
BAHAR does not teach an ion conducting sheet in the shape of a tube. However, HAMER teaches a process for preparing an osmotic or semi-permeable membrane (title, Figs.) including an ion conducting tube comprising:
a) a composite ion conducting sheet comprising:
i) a permeable support material (porous cylindrical support, e.g. Fig. 2 #14); and
ii) an ion conducting polymer (Fig. 2 #10 made of e.g. cellulose acetate; P3/L12-15) that is coupled to the support material;
b) an overlap area (P3/L70-75; see e.g. Fig. 6 #24) formed by an outer layer of the composite ion conducting sheet over an inner layer of the composite ion conducting sheet;
wherein the overlap areas are bonded areas consisting of the surface layer of ion conducting polymer of the outer layer of the composite ion conducting sheet being bonded to the surface layer of ion conducting polymer of the inner layer of the composite ion conducting sheet in the overlap area to form said ion conducting tube (P4/L76);
c) a length from a first end to a second end (e.g. Fig. 2); 
d) a tube conduit (e.g. Fig. 2 #16) extending along said length; and,

HAMER teaches that the cylindrical or tubular shape is an inherently strong shape that will support the membrane under pressure (P2/L7-12).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify BAHAR’s membrane to be in the shape of a tube as taught by HAMER in order to provide for an inherently strong shape that will support the membrane under pressure. The references are combinable, because they are in the same technological environment of membranes. See MPEP 2141 III (G).
While HAMER teaches sealing the overlap areas of a cellulose acetate membrane (P2/L41-42) with an adhesive (P4/L20-29), BAHAR teaches that an ePTFE membrane coated with both sides with ion exchange resin may be heat sealed without the need for adhesives to create a leakproof membrane (C9/L25-27; C13/L61-63; C13/L33-35).
MORITA further teaches a separation membrane element for filtration and membrane module for filtration (title, Figs.) including a cylindrical filter (abstract) comprising:
a) a sheet comprising a permeable membrane (expanded porous PTFE, Fig 1 #11; abstract);
b) an overlap area (Fig. 1 #11A) formed by an outer layer of the sheet over an inner layer of the sheet;
wherein the overlap areas are bonded areas consisting of the surface layer of the outer layer of the sheet being bonded directly to the surface layer of the inner layer of 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify BAHAR’s membrane to be in the shape of a tube and seal the surfaces directly together for its known advantages as taught by HAMER AND MORITA. The references are combinable, because they are in the same technological environment of membranes. See MPEP 2141 III (G).
It is noted that a tube inherently has a tube surface area that is the product of an outer circumference of the tube and a length of the tube (geometry). HAMER and MORITA do not specify the overlap area is no more than 30% or 20% or 10% of a tube surface area.
However, HAMER (P3/L2-4; see also Fig. 5 #30; Fig. 6 #24) and MORITA (par. [0031]; Fig. 1 #11A) teach a minimal sealing area in order to retain the effective membrane area. 
MORITA teaches the overlap area is a results-effective variable that affects the membrane structure and properties (effective membrane area). Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to select the claimed membrane range because MORITA teaches the overlap area is a results-effective variable.  See MPEP 2144.05 II, A & B 
Regarding claims 2-3, BAHAR teaches the thickness of the composite ion conducting sheet is less than 13 microns, which anticipates the claimed range of no more than 25 (or 15) microns (C4/L29-30).
Regarding claim 6, HAMER teaches the ion conducting tube is a longitudinally wrapped tube, wherein the overlap area extends longitudinally along the length of the tube (see the embodiment of Fig. 6).
Regarding claim 7, HAMER teaches the ion conducting tube is a spirally wrapped tube having a wrap angle of the composite ion conducting sheet around the ion conducting tube (see the embodiment of Fig. 5).
Regarding claim 9, BAHAR teaches both anionic and cationic exchange membranes are known in the art (C1/L36-37) and thus it is obvious to one having ordinary skill in the art to substitute one known ion conducting polymer for another for the purpose of having the desired ionic exchange property. See MPEP 2141 III (B).
Regarding claim 12, HAMER teaches a mandrel configured within the tube conduit (P2/L79-81).
Regarding claim 13, HAMER teaches a mandrel, and wherein the ion conducting tube is configured within the mandrel (P2/L104-110; Fig. 2).
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777